     Case 3:17-cv-01567-JPW-PT Document 38 Filed 07/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TERRENCE HOLMES,                 :       Civil No. 3:17-CV-1567
                                 :
          Plaintiff,             :
                                 :
          v.                     :
                                 :
PA DEPT. OF CORRECTIONS, et al., :
                                 :
          Defendants.            :       Judge Jennifer P. Wilson

                                 ORDER

     AND NOW, this 17th day of July, 2020, in accordance with the

accompanying Memorandum issued this day, IT IS ORDERED THAT:

     1.    The Defendants’ motion for summary judgment (Doc.
           21) is GRANTED.

     2.    The Clerk of Court shall enter judgment in favor of
           Defendants Nocholle Boguslaw and Michael Moclock,
           and against Plaintiff Terrence Holmes.

     3.    The Clerk of Court shall mark this matter CLOSED.



                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
